DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because:
Line 6 recites “a needle”. As antecedent basis has already been provided for the needle in line 2, Examiner suggests replacing “a needle” with “the needle”. 
Line 7 recites “a needle”. As antecedent basis has already been provided for the needle in line 2, Examiner suggests replacing “a needle” with “the needle”. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 11 is objected to because of the following informalities:   
Line 2-3 recites “solution and comprising an injection body, a plug, and a plunger head”. Examiner suggests replacing “solution and comprising an injection body, a plug, and a plunger head” with “solution, the device comprising an injection body, a plug, and a plunger head” in order to make clearer that the injection body, plug, and plunger head are components of the device. 
Line 7 recites “a needle”. As antecedent basis has already been provided for the needle in line 2, Examiner suggests replacing “a needle” in line 7 with “the needle”. 
Line 9 recites “a needle”. As antecedent basis has already been provided for the needle in line 2, Examiner suggests replacing “a needle” in line 9 with “the needle”.
Claim 12 is objected to because of the following informalities:   
Line 2 recites “a needle”. As antecedent basis has already been provided for the needle in claim 11, Examiner suggests replacing “a needle” in line 2 with “the needle”.
Claim 13 is objected to because of the following informalities:   
Line 2 recites “extending said base”. It appears the word “from” has been omitted by mistake. Examiner suggests replacing  “extending said base” with  “extending from said base”.
Claim 14 is objected to because of the following informalities:   
Line 1 recites “the edge of the base”. There is insufficient antecedent basis for the illimitation in this claim. Appropriate correction is required. Examiner suggests replacing “the edge of the base” with “an edge of the base”.
Claim 16 is objected to because of the following informalities:   
Line 1 recites “a cryoresistant device according to claim 11”. Examiner suggests replacing “a cryoresistant device according to claim 11” with “the sealed and cryoresistant device according to claim 11” to properly refer back to the device of claim 11.
Line 2 recites “an injector”. As antecedent basis is already provided for the injector in claim 11, Examiner suggests replacing “an injector” with “the injector”.
Line 2 recites “a needle”. As antecedent basis is already provided for the needle in claim 11, Examiner suggests replacing “a needle” with “the needle”.
Line 3 recites “the support”. Examiner suggests replacing “the support” with “the needle support” in order to keep claim terminology clear and consistent.
Line 3 recites “the rod”. Examiner suggests replacing “the rod” with “the plunger rod” in order to keep claim terminology clear and consistent. 
Claim 17 is objected to because of the following informalities:   
Line 2 recites “the distal end”. There is insufficient antecedent basis for the illimitation in this claim. Appropriate correction is required. Examiner suggests replacing “the distal end” with “a distal end of the needle”.
Line 3 recites “the proximal end”. There is insufficient antecedent basis for the illimitation in this claim. Appropriate correction is required. Examiner suggests replacing “the proximal end” with “a proximal end of the needle”. 
Claim 18 is objected to because of the following informalities:   
Line 3 recites “a liquid form”. As antecedent basis is already provided for the liquid form in line 1, Examiner suggests replacing “a liquid form” with “the liquid form”.
Claim 19 is objected to because of the following informalities:   
Line 3 recites “a liquid form”. As antecedent basis is already provided for the liquid form in line 1, Examiner suggests replacing “a liquid form” with “the liquid form”.
Line 3 recites “a device according to claim 11”. Examiner suggests replacing “a device according to claim 11” with “the device according to claim 11” to properly refer back to the device of claim 11.
Line 4 recites “the protective seal”. There is insufficient antecedent basis for the illimitation in this claim. Appropriate correction is required. Examiner suggests replacing “the protective seal” with “a protective seal”.
Line 6 recites “an injector”. As antecedent basis is already provided for the injector in claim 11, Examiner suggests replacing “an injector” with “the injector”.
Claim 20 is objected to because of the following informalities:   
Line 2 recites “and thumb press”. Examiner suggests replacing “and thumb press” with “and a thumb press” as the thumb press has not been previously introduced. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations that invoke  35 U.S.C. 112(f) are “means for fastening an injector comprising a needle” in claim 11. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 11,
Line 10 recites “the materials”. There is insufficient antecedent basis for the limitation in this claim. It is unclear which materials i.e. all materials of the device or specific materials of specific components “the materials” refers to. Appropriate correction is required. Examiner suggests replacing “the materials” with “materials”. For examination purposes Examiner construes “the materials” to encompass one or more materials of the components of the device. 
Examiner notes claims 12-20 are similarly rejected by virtue of their dependency on claim 11.
In regard to claim 14,
Line 2 recites “the end of the injection body”. Claim 11, which claim 14 is dependent on, recites “the injection body comprises a first proximal end closed in a sealed manner by the plunger head and a second, distal end closed in a sealed manner by the plug”. It is unclear which end “the end” of claim 14 refers to. For examination purposes Examiner construes the end to be the second distal end. Examiner suggests replacing “the end” with “the second distal end”. 
In regard to claim 17,
Line 3 recites “the hub of the divisible plug”. There is insufficient antecedent basis for the limitation in this claim. Claim 17 depends on claim 16 and claim 11. Claim 11 states “the separation of a divisible portion releasing a means for fastening an injector comprising a needle”. Based on the disclosure it appears the hub of the divisible plug is intended to be the same as the means for fastening the injector comprising the needle. See also page 4 of Applicant’s disclosure which states “According to an embodiment, the means for fastening an injector to the plug is a hub suitable for mounting a needle”. Examiner suggests replacing “the hub of the divisible plug” with “the means for fastening the injector comprising the needle”.
In regard to claim 19,
Line 3 recites “thawing a liquid form”. It is unclear what is meant by this and how something that is already in a liquid form could be thawed. Appropriate correction is required. For examination purposes Examiner construes thawing a liquid form to be thawing a solid form to the liquid form. 
Line 5 recites “the breakable plug”. There is insufficient antecedent basis for the limitation in this claim. Claim 11, which claim 19 depends on, recites “a divisible plug” and “a breakable portion”. It is unclear if the breakable plug is intended to refer to the divisible plug or to the breakable portion. Appropriate correction is required. Examiner suggests replacing “the breakable plug” with “the breakable portion”. Examiner construes “the breakable plug” to be “the breakable portion”.
Examiner notes claim 20 is similarly rejected by virtue of its dependency on claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Byrnes (U.S. PG publication 20100268189) further in view of Heinz (U.S. PG publication 20040116858) further in view of Garza (U.S. PG publication 20170216531).
In regard to claim 11,
Byrnes disclose a sealed and cryoresistant device (see figures 1-3, item 6, 10 and 11; Examiner notes item 6 is sealed by plunger seal 11 and the device is cryoresistant due to its material being polypropylene as disclosed in paragraph [0099]) for injecting a solution (paragraph [0002]), said device being designed to be associated with a needle for subsequent injection of said solution (paragraph [0037]: the barrel of a disposable syringe 6 can be fitted with a cannula and paragraph [0073]; Examiner notes a needle can be attached to the barrel 6) and comprising an injection body (figure 2, item 6), and a plunger head (figure 2, item 10 and 11), wherein: 
[AltContent: textbox (Second distal end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Means for fastening an injector comprising a needle)]
    PNG
    media_image1.png
    362
    406
    media_image1.png
    Greyscale

the injection body comprises a first proximal end (end of item 6 closest to lock flange 16) closed in a sealed manner by the plunger head (see figure 3 wherein item 10 and 11 close and seal the first proximal end when within item 6) and a second, distal end (see figure 1 above); a means for fastening an injector comprising a needle (see figure 1 above); and 
materials forming the device are cryoresistant (paragraph [0099]).
Byrnes fails to disclose a plug, a second, distal end closed in a sealed manner by the plug, the plug is held on the injection body by a fastening and comprises a breakable portion releasing a hub allowing a needle to be mounted, the plug being a divisible plug, and the separation of a divisible portion releasing a means for fastening an injector comprising a needle, and the materials forming the device are cryoresistant.
Heinz teaches a plug (figure 2, item 2, 8, 9, 10 and 12; see claim 13 and 14 of Heinz where the cap is formed of polypropylene which is cryoresistant), a second, distal end (end of item 1 shown in figure 2) closed in a sealed manner by the plug (see figure 2; and paragraph [0029]), the plug is held on the injection body by a fastening (figure 2, item 11) and comprises a breakable portion (figure 2, item 9) releasing a hub (hub formed by item 12 which covers item 2) allowing a needle to be mounted (Due to the structure of item 2, a needle of complimentary shape is fully capable of being able to be mounted once cap 8 is removed), the plug being a divisible plug (paragraph [0030]), and the separation of a divisible portion (figure 2, item 8) releasing a means for fastening an injector comprising a needle (figure 2, item 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Byrnes to include the plug of Heinz, as taught by Heinz, for the purpose of ensuring the integrity of the medium filled into the syringe (paragraph [0004] of Heinz). Examiner notes item 8, 9, 10 and 12 of Heinz would be implemented into Byrnes and attached by fastening 11 of Heinz. The means for fastening an injector comprising a needle identified in figure 1 above in Byrnes functioning as part of the plug as item 2 of Heinz does. 
Byrnes in view of Heinz fails to disclose the materials forming the device are cryoresistant. 
Garza teaches the materials forming the device are cryoresistant (paragraph [0007] and [0015]: wherein all components are cryoresistent).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Byrnes in view of Heinz, to include the materials forming the device are cryoresistant, as taught by Garza, for the purpose of enabling all components to withstand liquid nitrogen freezing (paragraph [0015] of Garza). 
In regard to claim 12,
Byrnes in view of Heinz in view of Garza teaches the device according to claim 11, wherein the means for fastening an injector to the plug is a hub suitable for mounting a needle (see figure 1 of Byrnes and analysis of claim 11 above).
In regard to claim 18,
Byrnes in view of Heinz in view of Garza teaches a method for preparing a liquid form to be cryogenically stored (paragraph [0097]-[0099] of Byrnes), comprising the following steps: 
introducing a liquid form into the device according to claim 11 (paragraph [0097]-[0099] of Byrnes); 
closing the injection body by the fastening of the breakable plug (paragraph [0097]-[0099] of Byrnes which states the syringe can be capped for later use; see analysis of Heinz in claim 11); and 
cryogenic storing of the device (paragraph [0097]-[0099] of Byrnes).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Byrnes (U.S. PG publication 20100268189) in view of Heinz (U.S. PG publication 20040116858) in view of Garza (U.S. PG publication 20170216531) further in view of Kim (U.S. PG publication 20150258280).
In regard to claim 13,
Byrnes in view of Heinz in view of Garza teaches the device according to claim 11, wherein the divisible plug comprises a base (figure 2, item 10 of Heinz) and a divisible end piece (figure 2, item 12 and 8 of Heinz) forming a rod (see figure 2 of Heinz wherein the portion within the means for fastening the injector of Heinz is a rod formed by the divisible end piece) extending said base (see figure 2 of Heinz wherein the rod extends from the base), said base being integral with the injection body (see figure 2 of Heinz wherein the components are welded together and form an integral structure).
Brynes in view of Heinz in view of Garza fails to disclose the divisible plug further comprising a filter for filtering the solution to be injected.
Kim teaches a filter (item 20A and 20B; see figure 3 wherein the filter is within a means for fasting the injector) for filtering the solution to be injected (paragraph [0011]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Brynes in view of Heinz in view of Garza to include a filter which would be located within the means for fastening the injector, as taught by Kim, for the purpose of filtering foreign substances (paragraph [0011] of Kim). 
In regard to claim 14,
Brynes in view of Heinz in view of Garza in view of Kim teaches the device according to claim 13, wherein the edge of the base of the divisible plug is integral with the end of the injection body (see figure 2 of Heinz).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Byrnes (U.S. PG publication 20100268189) in view of Heinz (U.S. PG publication 20040116858) in view of Garza (U.S. PG publication 20170216531) further in view of Yaghmour (U.S. PG publication 20060019233).
In regard to claim 15,
Byrnes in view of Heinz in view of Garza teaches the device according to claim 11.
Byrnes in view of Heinz in view of Garza fails to disclose wherein the device comprises a seal closing, in a sealable manner, the first proximal end of the injection body.
Yaghmour teaches wherein the device comprises a seal closing (figure 2, item 12), in a sealable manner, the first proximal end of the injection body (figure 2, item 10; paragraph [0049]; Examiner notes a plunger head 13 is within the injection body when seal 12 is used).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Byrnes in view of Heinz in view of Garza to include wherein the device comprises a seal closing, in a sealable manner, the first proximal end of the injection body, as taught by Yaghmour, for the purpose of reducing contamination (paragraph [0059] of Yaghmour) and to modify the plunger head to be within the injection body and separately attachable to the plunger rod for the purpose of preserving sterility (paragraph [0053] of Yaghmour).
Claims 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Byrnes (U.S. PG publication 20100268189) in view of Heinz (U.S. PG publication 20040116858) in view of Garza (U.S. PG publication 20170216531) further in view of Dombrowski (U.S. patent no 4790828).
In regard to claim 16,
Byrnes in view of Heinz in view of Garza teaches an injection assembly (see entire device of figure 1-3 of Byrnes and figure 2 of Heinz) comprising a cryoresistant device according to claim 11 (see analysis of claim 11 above), an injector (needle as disclosed in Byrnes which is attached to item 6 of Byrnes), a plunger rod (figure 2, item 9 of Byrnes) and a plunger thumb press (figure 3, item 20 of Byrnes), said injector comprising a needle (needle as disclosed in Byrnes which is attached to item 6 of Byrnes), the rod and the plunger thumb press being designed to cooperate with the plunger head of the device (paragraph [0037] of Byrnes).
Byrnes in view of Heinz in view of Garza is silent as to said injector comprising a needle, a needle support, a hub integral with the support and fitting to the plug of the device.
Dombrowski teaches an injector (see figure 1 not including item 16 and 14) comprising a needle (figure 1, item 22), a needle support (figure 1, item 24), a hub (figure 1, item 12; column 3, line 10-14: a radially outwardly extending flange 18 to secure the hub portion 12 to a syringe with a luer-lock mechanism) integral with the support (see figure 1 and 3 wherein the support and hub form a single piece) and fitting to a means for fastening an injector (figure 1, item 14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Byrnes in view of Heinz to replace the injector of Byrnes in view of Heniz in view of Garza with the injector of Dombrowski and size the injector of Dombrowski appropriately to mate with the means for fastening the injector of Byrnes which includes a luer lock as disclosed in paragraph [0072] of Byrnes which is part of the divisible plug as indicated in claim 11 above, as taught by Dombrowski, for the purpose of limiting accidental need puncture (column 2, line 14-21 of Dombrowski). 
In regard to claim 17,
Byrnes in view of Heinz in view of Garza in view of Dombrowski teaches the injection assembly according to claim 16, wherein the injector comprises a protective cap (figure 1, item 30 of Dombrowski), and the needle comprises a multiple bevel at the distal end (see figure 2 of a Dombrowski) and a multiple bevel at the proximal end (see figure 1 of a Dombrowski) intended to be placed on the hub of the divisible plug after separation of the divisible portion (see analysis of claim 16 and claim 11 above).
In regard to claim 19,
Byrnes in view of Heinz in view of Garza teaches a method for preparing a liquid form to be injected (paragraph [0003] of Byrnes), comprising the following steps: 
thawing a liquid form (see 112 rejection above for claim interpretation; paragraph [0097]-[0099] of Byrnes) contained in a device according to claim 11 (see rejection of claim 11 above); 
removing the protective seal (paragraph [0098]-[0099] of Byrnes; overwrap which surrounds the container and in order to use the device for delivery would be removed to allow delivery) of the injection body;
severing the breakable plug (paragraph [0030] of Heinz; Examiner notes the plug is removed before injection; paragraph [0097]-[0098] of Byrnes; Examiner notes Byrnes supports that a cap would be removed prior to delivery when a cap is used to store a syringe), and 
fastening an injector to the plug of the device (paragraph [0037] and [0073] of Byrnes).
Brynes in view of Heinz in view of Garza fails to disclose the injector comprising a hub fitting.
Dombrowski teaches the injector (see figure 1 not including item 16 and 14) comprising a hub fitting (item 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Byrnes in view of Heinz to replace the injector of Byrnes in view of Heniz in view of Garza with the injector of Dombrowski and size the injector of Dombrowski appropriately to mate with the means for fastening the injector of Byrnes which includes a luer lock as disclosed in paragraph [0072] of Byrnes which is part of the divisible plug as indicated in claim 11 above, as taught by Dombrowski, for the purpose of limiting accidental need puncture (column 2, line 14-21 of Dombrowski). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Byrnes (U.S. PG publication 20100268189) in view of Heinz (U.S. PG publication 20040116858) in view of Garza (U.S. PG publication 20170216531) in view of Dombrowski (U.S. patent no 4790828) further in view of Yaghmour (U.S. PG publication 20060019233).
In regard to claim 20,
Byrnes in view of Heinz in view of Garza in view of Dombrowski teaches the method according to claim 19.
Byrnes in view of Heinz in view of Garza in view of Dombrowski fails to disclose wherein the method comprises a step of fitting a plunger rod and thumb press on the plunger head of the device.
Yaghmour teaches wherein the method comprises a step of fitting a plunger rod (figure 2, item 14) and thumb press (figure 2, item 16) on the plunger head (figure 2, item 13) of the device (see figure 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Byrnes in view of Heinz in view of Garza to modify the plunger head to be within the injection body and separately attachable to the plunger rod 9 of Byrnes and thumb press 20 of Byrnes and to include seal closure 12 of Yaghmour which is removed prior to attachment for the purpose of preserving sterility (paragraph [0053] of Yaghmour).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783